Citation Nr: 0843920	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to basic eligibility for enrollment in VA's 
healthcare system.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 enrollment decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee. 



FINDINGS OF FACT

1.  The veteran does not have a compensable service connected 
disability or any special eligibility attributes that might 
qualify him for an improved priority group, and has failed to 
qualify for VA medical care with a co-payment.  The veteran 
is in Priority Group 8 and his completed application for 
enrollment in the VA healthcare system was received after 
January 17, 2003.

2.  The veteran's income exceeds the VA national means test 
and the U.S. Department of Housing and Urban Development low 
income threshold 


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in VA's healthcare system.  38 U.S.C.A. §§ 
1705, 1706, 1710, 1722 (West 2002 & Supp. 2007); 38 C.F.R. § 
17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to basic eligibility 
for enrollment in the VA healthcare system.  

The Secretary of Veterans Affairs (Secretary) shall manage 
the enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war 
(POW) or were awarded the Purple Heart; veterans with 
service-connected disabilities rated 10 percent or 20 
percent; (4) veterans who are in receipt of increased pension 
based on a need of regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002 & 
Supp. 2007).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system.  Effective October 2, 2002, section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits. 38 
C.F.R. § 17.36(a) (2007).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA healthcare system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits, a VA Form 10-10EZ, to a VA 
medical facility.  38 C.F.R. § 17.36(d).

The evidence of record reveals that the veteran had active 
service from July 1966 to June 1968 and that he was honorably 
discharges.  There is no evidence of record that the veteran 
has established any adjudicated service-connected 
disabilities.  The veteran has not alleged that he was 
exposed to a toxic substance or ionizing radiation, or that 
he served during the Mexican border period, World War I, the 
Gulf War, or after November 11, 1998.  He was not a POW; he 
was not awarded a Purple Heart; and he receives no VA 
monetary benefits.  The veteran has not alleged that he has a 
disability compromises his ability to carry out the 
activities of daily living to such a degree that he requires 
personal or mechanical assistance to leave home or bed or 
requires constant supervision to avoid physical harm to self 
or others as he indicated that he can walk.  As such, the 
veteran has not been rated as being catastrophically 
disabled.  See 38 C.F.R. § 17.36(e). 

The veteran submitted a completed VA Form 10-10EZ to the 
Mountain Home VAMC after January 17, 2003.  On his 
application, the veteran provided detailed income information 
that showed calendar year 2005 income above the VA geographic 
means test threshold for his county of residence, and 
therefore he does not meet the eligibility criteria for 
Priority Group 7.  See 38 C.F.R. § 17.36(b)(7).  VA's mean 
threshold test for a veteran with one dependant was $32, 285 
in 2006 and is currently $34, 117.  See 
http://www.va.gov/healtheligibility/Library/pubs/
VAIncomeThresholds/VAIncomeThresholds.pdf

In August 2005, based upon his status as a nonservice-
connected veteran and the financial data provided, the VAMC 
properly assigned him to Priority Group 8 and his claim was 
denied on the basis that he was a nonservice-connected 
veteran whose completed application for enrollment in the VA 
healthcare system was received after January 17, 2003.

As set forth above, it is undisputed that the veteran's 
completed application was received after January 17, 2003, 
and as a Priority Group 8 veteran, he is ineligible for 
enrollment under the applicable regulation.  See 38 C.F.R. § 
17.36(c)(2).

The veteran has asserted in his March 2007 Notice of 
Disagreement that he has medical expenses and other 
unidentified allowable deductions that would reduce his 
income below the income threshold.  

Pursuant to 38 C.F.R. § 17.36(b)(7), a veteran's income 
includes that of his spouse and dependants.  Thus, according 
to the veteran's VA Form 10-10EZ, his income for 2005, 
including his spouse's was $47, 098.02.  While 38 C.F.R. 
§ 3.272 allows a number of exclusions from income, including 
unreimbursed medical expenses exceeding a set amount, there 
is no evidence that the veteran's allowable deductions would 
reduce his income below the threshold.  Even after deducting 
the veteran's $6,915.71 in unreimbursed medical expenses in 
2005 from his 2005 income, his total annual income still far 
exceeds the low income threshold.  The veteran has not 
provided any evidence that he has any other allowable 
deductions that would further reduce his income.  

While it is unfortunate that the veteran may not have learned 
about possible VA benefits to which he might have been 
entitled until 2006, the United States Court of Appeals for 
Veterans Claims, citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

The Board emphasizes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim with VA if he seeks benefits.  While VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for VA 
benefits under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  In this 
case, the first document that can clearly be construed as a 
claim for the benefits sought was filed after January 17, 
2003.

As a Priority Group 8 veteran, whose completed application 
was received after January 17, 2003, the appellant is 
ineligible for enrollment in the VA medical healthcare 
system.  Hence, pursuant to the governing legal authority, he 
cannot meet the basic eligibility requirement to establish 
entitlement to VA healthcare benefits.  

As a final point, the veteran is advised that should his 
income change in the future or if he is awarded service-
connection for a disability qualifying him for a different 
priority group, he may reapply for medical benefits and his 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for VA healthcare 
benefits.

The Duties to Notify and Assist

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate the claim 
for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  The VCAA is not applicable 
to cases in which the law, and not the factual evidence, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542- 
43 (2002).  As this case concerns a legal determination of 
eligibility to VA medical care under VA regulations, the 
provisions of the VCAA are not applicable.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


